Case 17-17469-mdc          Doc 70
                           Filed 12/14/18 Entered 12/14/18 17:35:12                    Desc Main
                           Document     Page 1 of 2
                    UNITED STATES BANKRUPTCY COURT
              EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
IN RE:                                     :
ARON GUTTIN                                :    BK. No. 17-17469-mdc
                      Debtor               :
                                           :    Chapter No. 13
U.S. BANK NATIONAL ASSOCIATION             :
                      Movant               :
                 v.                        :
ARON GUTTIN                                :    11 U.S.C. §362
                      Respondent           :
                                           :

MOTION OF U.S. BANK NATIONAL ASSOCIATION FOR RELIEF FROM AUTOMATIC
   STAY UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor ARON GUTTIN.

               1.      Movant is U.S. BANK NATIONAL ASSOCIATION.

               2.      Debtor, ARON GUTTIN is the owner of the premises located at 9584 STATE

ROAD UNIT B, PHILADELPHIA, PA 19114, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of November 17, 2018, Debtor has failed to tender post-petition mortgage

payments for the months of December 2017 through November 2018. The monthly payment amount

for the months of December 2017 through November 2018 is $927.24, for a total amount due of

$11,126.88. The next payment is due on or before December 1, 2018 in the amount of $927.89.

Under the terms of the Note and Mortgage, Debtor has a continuing obligation to remain current post-
Case 17-17469-mdc         Doc 70         Filed 12/14/18 Entered 12/14/18 17:35:12            Desc Main
                                        Document        Page 2 of 2
petition and failure to do so results in a lack of adequate protection to Movant.

               8.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               9.      Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               10.     Movant requests that Federal Rule of Bankruptcy Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay under Section 362 with respect to 9584 STATE

ROAD UNIT B, PHILADELPHIA, PA 19114 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

               d.      Granting any other relief that this Court deems equitable and just.

                                                     /s/ Thomas Song, Esquire
                                                     Thomas Song, Esq., Id. No.89834
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31387
                                                     Fax Number: 215-568-7616
December 14, 2018                                    Email: Thomas.Song@phelanhallinan.com
